Title: To Thomas Jefferson from James Garrard, 20 April 1804
From: Garrard, James
To: Jefferson, Thomas


          
            Sir,
            Frankfort April 20th. 1804—
          
          It is sometime past since I did myself the honour of addressing you in favor of Mr. Harry Toulmin, the present Secretary of State for Kentucky, soliciting his appointment to some respectable Office in one of the newly erected Territories, either in Louisiana or on the Lakes. At that time I had no expectation of troubling you again on the same subject, for I then said of Mr. Toulmin, what in justice I ought to say of him at all times, that he is a Man of Talents and Integrity, and that he merits public confidence. Mr. Toulmin is preparing to remove either to Louisiana, or to the Mississippi Territory; and as I have just received a Letter from him, stating his particular wish, as well as his hopes, I am induced once more to mention his name to you, as a person worthy to fill some office under the government of the United States, that requires talents and respectability to fill: and that you may be acquainted with Mr. Toulmins particular views I send herewith his Letter directed to me. I am fully persuaded that any confidence which you may be pleased to place in Mr. Toulmin will not be abused, and that the duties of any office you may think proper to confer on him will be discharged with promptness, fidelity and correctness.
          Accept Sir, the expressions of my perfect respect,
          
            James Garrard
          
        